            Case 2:18-cr-00244-JCM-DJA Document 133
                                                135 Filed 12/02/20
                                                          12/04/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, #1100
 4   Las Vegas, Nevada 89101
     Susan.cushman@usdoj.gov
 5   702-388-6336
     Attorneys for the United States
 6

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                    )   Case No 2:18-cr-00244-JCM-DJA
                                                  )
10                  Plaintiff,                    )   REVISED STIPULATION TO EXTEND
                                                  )   TIME FOR GOVERNMENT’S
11          vs.                                   )   RESPONSE TO DEFENDANT’S
                                                  )   COMPASSIONATE RELEASE
12   PHILLIP AVION MCGREGGOR,                     )   MOTION
                                                  )
13                  Defendant.                    )
                                                  )
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Assistant United

16   States Attorney Susan Cushman, counsel for the United States of America; and Assistant

17   Federal Public Defender Katherine Tanaka, counsel for Phillip Avion McGreggor, that the

18   government’s response to Mr. McGreggor’s Emergency Motion for Compassionate

19   Release (ECF No. 128) be extended by seven days, to and including December 8, 2020.

20   This amended stipulation is entered into for the following reasons:

21          1.     Mr. McGreggor filed his motion on Tuesday, November 24, 2020. ECF No.

22   128.

23          2.     On November 24, 2020, the government filed a stipulation and order

24   extending the time for the government to respond. (ECF 131) The stipulation correctly
           Case 2:18-cr-00244-JCM-DJA Document 133
                                               135 Filed 12/02/20
                                                         12/04/20 Page 2 of 3




 1   asked for the agreed upon date of December 8, 2020, but the order incorrectly referenced

 2   another case and a response due date of December 4, 2020.

 3          3.     On December 2, 2020, the Court granted the stipulation with a response due

 4   date of December 4, 2020. (ECF 132)

 5          4.     The government is now submitting a revised stipulation and revised order

 6   requesting a response date of December 8, 2020.

 7          5.     Last week government counsel handling this matter was the duty attorney

 8   and is scheduled to be out of the office part of the week on November 30, 2020.

 9   Government counsel will need time to review McGreggor’s motion and records. In light of

10   the Thanksgiving holiday, the government believes needs additional time, to and including

11   December 8, 2020, to review the motion, related medical records, and other records, and

12   prepare and file the government’s response.

13          4.     McGreggors’s counsel consents to this extension of time.

14          DATED this 2nd day of December, 2020.

15
            RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
16          Federal Public Defender                         United States Attorney

17   By:     /s/ Katherine Tanaka                     By:    _/s/ Susan Cushman           ___
            Katherine Tanaka                                Susan Cushman
18          Asst. Federal Public Defender                   Assistant United States Attorney
            Counsel for Phillip Avion McGreggor             Counsel for the United States
19

20

21

22

23

24
                                                  2
          Case 2:18-cr-00244-JCM-DJA Document 133
                                              135 Filed 12/02/20
                                                        12/04/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3

 4   UNITED STATES OF AMERICA,                   )   Case No.: 2:18-cr-00244-JCM-DJA
                                                 )
 5                Plaintiff,                     )
                                                 )   (Proposed)
 6         vs.                                   )
                                                 )   REVISED ORDER
 7   PHILLIP AVION MCGREGGOR,                    )
                                                 )
 8                Defendant.                     )
                                                 )
 9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   Renewed Emergency Motion for Compassionate Release (ECF No. 128) be due on

13   December 8, 2020.

14

15         DATED December
                 this ____ of4,________,
                                2020.    2020.

16

17
                                             ____________________________________
18                                           UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24
                                             3
